NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-1496
                                       ___________

                                 RANDALL WINSLOW,
                                           Appellant

                                             v.

                      P. J. STEVENS; J. LAZARUS; J. COLVILLE
                       ____________________________________

                    On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2:14-cv-04550)
                    District Judge: Honorable Thomas N. O’Neill, Jr.
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  December 1, 2015
               Before: FISHER, SHWARTZ and COWEN, Circuit Judges

                                (Filed: December 2, 2015)
                                       ___________

                                        OPINION*
                                       ___________

PER CURIAM

       Randall Winslow appeals pro se from the District Court’s dismissal of an action

brought pursuant to 42 U.S.C. § 1983. For the reasons that follow, we will affirm.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Winslow was involved in a case before the Court of Common Pleas of Chester

County in which he had hired an attorney. Winslow contends that the attorney had

agreed to appeal his case but then failed to do so. Thereafter, Winslow pursued a pro se

breach of contract case against that attorney. The Court of Common Pleas granted

summary judgment in favor of Winslow’s lawyer on the ground that Winslow had failed

to comply with Pennsylvania Rule of Civil Procedure 1042.3, which requires a certificate

of merit in an action that claims a licensed professional deviated from an acceptable

professional standard. One of Winslow’s arguments before the Court of Common Pleas

was that Rule 1042.3 violated the Due Process Clause and the Equal Protection Clause of

the Fourteenth Amendment of the United States Constitution. The Superior Court

affirmed, and the Pennsylvania Supreme Court denied Winslow’s petition to appeal.

       Disappointed but undaunted, Winslow thought the federal courts might grant him

the relief he sought. Accordingly, he brought a civil rights complaint in the United States

District Court for the Eastern District of Pennsylvania against the three Pennsylvania

Superior Court judges that had decided his state appeal. Winslow’s federal complaint

argued that Rule 1042.3 is unconstitutional, and sought, among other things, declaratory

relief, a trial against his attorney in a county other than Chester County, and a “[p]roper

proceeding for redress and remedy.” After briefing on the defendants’ motion to dismiss,

the District Court dismissed Winslow’s complaint for lack of subject matter jurisdiction

and for failure to state a claim upon which relief could be granted. Winslow thereafter

attempted to file an amended complaint naming the Supreme Court of Pennsylvania and
                                              2
the Commonwealth of Pennsylvania as defendants, but the District Court denied that

attempt, stating that no case was pending. This appeal followed.

       We have jurisdiction to review the District Court’s order dismissing Winslow’s

complaint under 28 U.S.C. § 1291. We exercise plenary review over a district court’s

decision to grant a motion to dismiss pursuant to Federal Rules of Civil Procedure

12(b)(1) or 12(b)(6). Free Speech Coal., Inc. v. Attorney Gen. of U.S., 677 F.3d 519,

529-30 (3d Cir. 2012). We construe Winslow’s pro se pleadings liberally, see Haines v.

Kerner, 404 U.S. 519, 520 (1972), and may affirm the judgment on any basis that the

record supports, see Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per curiam).

       Multiple jurisdictional and pleading rules doom Winslow’s lawsuit, but we

recognize our “independent obligation to determine whether subject-matter jurisdiction

exists.” Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006). To resolve this appeal, it

suffices to rely on the following analysis.

       The Rooker-Feldman doctrine bars certain “cases brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the district court

proceedings commenced and inviting district court review and rejection of those

judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005).

Thus, “federal district courts lack jurisdiction over suits that are essentially appeals from

state-court judgments[.]” Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615
F.3d 159, 165 (3d Cir. 2010). That rule applies to “challenges to state court decisions in

particular cases arising out of judicial proceedings even if those challenges allege that the
                                              3
state court’s action was unconstitutional.” District of Columbia Court of Appeals v.

Feldman, 460 U.S. 462, 486 (1983) “[T]here are four requirements that must be met for

the Rooker-Feldman doctrine to apply: (1) the federal plaintiff lost in state court; (2) the

plaintiff ‘complain[s] of injuries caused by [the] state-court judgments’; (3) those

judgments were rendered before the federal suit was filed; and (4) the plaintiff is inviting

the district court to review and reject the state judgments.” Great W. Mining & Mineral

Co., 615 F.3d at 166 (quoting Exxon Mobil, 544 U.S. at 284) (alterations in original).

       Although Rooker-Feldman is a “narrow doctrine that applies only in limited

circumstances,” id. at 169 (quotations omitted), there is no question that these four

requirements apply to Winslow’s federal lawsuit. The only prerequisite that Winslow

meaningfully disputes is the fourth one, as he characterizes his case as an independent

constitutional challenge that does not require direct review and rejection of the state

court’s judgment in his state suit against his lawyer. Here, there is nothing independent

about Winslow’s federal claims. The Court of Common Pleas and the Superior Court

each explicitly considered and rejected Winslow’s constitutional challenge to Rule

1042.3.1 What Winslow seeks is an improper “review of the proceedings already

conducted by the ‘lower’ tribunal to determine whether it reached its result in accordance


1
 Winslow also argued before the District Court that Rule 1042.3 violated the Contract
Clause in Article I of the United States Constitution. The state courts did not comment
on that legal theory because, apparently, Winslow did not raise it during his state
proceedings. That does not change the outcome here because Winslow may not “escape
Rooker-Feldman by raising a new constitutional theory in federal court.” Valenti v.
Mitchell, 962 F.2d 288, 296 (3d Cir. 1992).
                                             4
with law”—i.e., that his case against his attorney should not have been dismissed because

Rule 1042.3 is unconstitutional—as opposed to an independent claim that simply “denies

a legal conclusion reached by the state court.” Id. at 168-69. As a result, the District

Court did not err in applying Rooker-Feldman to Winslow’s complaint and in dismissing

his challenge to the judgment against him in his state case.

       That said, construing Winslow’s pleadings liberally, it is perhaps possible that he

also sets out a facial challenge to Rule 1042.3 seeking a prospective declaration that the

rule is unconstitutional, which would apply in future cases but would not disturb the

dismissal of his prior state case against his attorney. The Rooker-Feldman doctrine

would not bar such a challenge. See Feldman, 460 U.S. at 486-87; Centifanti v. Nix, 865
F.2d 1422, 1424-30 (3d Cir. 1989). But cf. Stern v. Nix, 840 F.2d 208, 212 (3d Cir.

1988) (denying what was asserted to be a general challenge as a “skillful attempt to mask

the true purpose of the action”).

       But even if we construe Winslow’s pleadings as such a challenge, we must still

affirm the District Court’s judgment because Winslow lacks constitutional standing. The

fact that Rooker-Feldman does not bar a particular claim does not itself imply that a

plaintiff has standing to bring it. See Grendell v. Ohio Supreme Court, 252 F.3d 828,

836-38 (6th Cir. 2001). Here, Winslow lacks standing as there is no foreseeable prospect

that Rule 1042.3 will bar some hypothetical future lawsuit he might assert against an

attorney or other licensed professional. See City of Los Angeles v. Lyons, 461 U.S. 95,

97-113 (1983). Thus, there is no justiciable case or controversy involving Winslow and
                                             5
Rule 1042.3. See Facio v. Jones, 929 F.2d 541, 544 (10th Cir. 1991) (“[A]fter separating

out [plaintiff’s] impermissible request that the federal district court overturn the state

judgment against him, his situation is indistinguishable from that of any other citizen of

Utah who, without any palpable chance of being subjected to those procedures in the

future, might desire to challenge that state’s default judgment rule.”); cf. also Brown v.

Fauver, 819 F.2d 395, 399-400 (3d Cir. 1987) (plaintiff lacked standing to seek

prospective relief when he could not pursue claims predicated upon past application of

allegedly unconstitutional rule).2

       The remaining question is whether the District Court should have allowed

Winslow to file an amended complaint, as Winslow attempt to do after the District Court

had closed the case. See Fletcher-Harlee Corp. v. Pote Concrete Contractors, Inc., 482
F.3d 247, 251 (3d Cir. 2007) (“[I]n civil rights cases district courts must offer

amendment—irrespective of whether it is requested—when dismissing a case for failure

to state a claim unless doing so would be inequitable or futile.”); Grayson v. Mayview

State Hosp., 293 F.3d 103, 108 (3d Cir. 2002). In its opinion, the District Court did not

explicitly consider whether Winslow should have had the opportunity to amend his

complaint, or determine that amendment would have been inequitable or futile. But here,

Winslow’s jurisdictional and standing deficiencies are incurable and any amendment




2
  One consequence of this is that Winslow could not resuscitate his suit simply by suing
the Justices of the Pennsylvania Supreme Court, who propagate rules like Rule 1042.3.
                                           6
would indeed have been futile. As a result, we conclude that the District Court did not

err in denying Winslow the opportunity to file an amended complaint.

      In light of the foregoing, we will affirm the District Court’s judgment.




                                            7